Citation Nr: 1726525	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1974.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a February 2013 videoconference hearing.  A transcript of that hearing is of record.   This issue was Remanded by the Board on two occasions in 2015, and was returned to the Board.

In an April 2016 decision, the Board granted service connection for a low back disability.  Subsequently, in a June 2016 rating decision, RO assigned initial ratings for degenerative disc disease (DDD) with spondylolisthesis, left lower extremity radiculopathy associated with DDD with spondylolisthesis, and right lower extremity radiculopathy associated with DDD with spondylolisthesis.  RO also issued subsequent supplemental statements of case (SSOC) in October and November 2016, which characterized the issue as service connection for the low back disability, but discussed the and initial ratings assigned.  No notice of disagreement has been filed for this determination.  

In June 2016, following the award of service connection for his low back disability, the Veteran filed new claims for entitlement to service connection for left hip condition, right hip condition, left knee condition, right knee condition, and right ankle condition, all secondary to service-connected low back disability.  RO denied all the claims in a November 2016 rating decision, for which the Veteran filed a notice of disagreement (NOD) in December 2016.  RO has acknowledged the NOD, and the Veteran's claims file indicates that they are still under development.  Therefore, these claims are not currently before the Board. 



FINDING OF FACT

By decision of April 2016, the Board granted service connection for a low back disorder; a complete grant of the benefit as to this issue.


CONCLUSION OF LAW

As the claim for service connection for a low back disorder has been granted in full there is no case or controversy remaining before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (b)(c) (West 2014); 38 C.F.R. § 20.101 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record in this case reveals that service connection for a low back disorder was granted by final Board decision in April 2016.  This represented a complete grant of the issue before the Board at that time.  Ratings have been assigned and no disagreement with those ratings is of record.  That would be subject to separate development on appeal, if disagreement is timely recorded.  The issue before the Board has been granted and there remains no case or controversy before the Board as to that issue.

ORDER

The appeal for service connection for a low back disorder is dismissed as the benefit sought has been granted in full.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


